DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/21/2020 and 12/20/2020 were filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,691,728. Although the they are claiming common/similar subject matter as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 13 and 20 to arrive at the claims 1, 10 and 19 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claims Comparison Table
Instant Application No. 16/880/475
U.S. Patent No. 10,691,728
1. (similar claims 10 and 19) A method for identifying a structure of a data stream, the method comprising:















obtaining a sequence of tokens representing a data entry of the data stream, each token of the sequence of tokens being assigned an attribute value describing a respective portion of the data entry represented by that token, the attribute value being associated with at least one merging rule specifying other tokens that are mergeable with that token;


assigning the sequence of tokens to a cluster, the cluster including a given sequence of tokens that represent a structure for a given data entry, wherein assigning the sequence of tokens to the cluster comprises: identifying a sequence of attribute values of the given sequence of tokens;

determining that each attribute value, of the sequence of attribute values of the given sequence of tokens, satisfies a respective merging rule associated with a corresponding attribute value of a corresponding token of the sequence of tokens;
in response to determining that each attribute value satisfies the respective merging rule, assigning the sequence of tokens to the cluster; and
outputting a representation of the cluster comprising the given sequence of tokens that represent the structure for the data entry of the data stream.

A method for processing a data stream to identify a structure of the data stream, the method comprising: receiving the data stream comprising at least one log message, each log message comprising a sequence of characters;  
retrieving, from a data storage, a set of rules for encoding log message characters into at least one token;  
parsing the at least one log message  as the at least one log message is received, wherein parsing comprises: generating a plurality of tokens according to at least one rule of the set of rules, wherein each token represents a corresponding portion of the sequence of characters of the at least one log message;  
forming a sequence of tokens from the plurality of tokens;  and assigning, to at least one token of the sequence of tokens, at least one attribute value describing the corresponding portion of the sequence of characters of the corresponding token to which the attribute value is assigned, the attribute value being associated with at least one merging rule specifying with which tokens the at least one token is mergeable;  
assigning the sequence of tokens to a cluster comprising a sequence of cluster tokens, wherein assigning the sequence of tokens to the cluster comprises: identifying a sequence of attribute values corresponding to the sequence of tokens, the sequence of attribute values including the at least one attribute value;  
determining that the sequence of attribute values corresponding to the sequence of tokens matches a pattern by which the cluster is characterized by satisfying the at least one merging rule associated with the at least one attribute value;  and 
in response to determining that the sequence matches, merging the sequence of tokens with the cluster;  and
outputting a representation of the cluster comprising the sequence of tokens included in the cluster, the cluster indicative of a structure of at least a portion of the data stream.

wherein determining that each attribute value, of the sequence of attribute values of the given sequence of tokens, satisfies the respective merging rule associated with the corresponding attribute value of the corresponding token of the sequence of tokens comprises: determining a position of the corresponding token in the sequence of tokens; 
determining a given attribute value for a given token in a corresponding position, in the given sequence of tokens of the cluster, to the position of the corresponding token; 
accessing a given merging rule for the given attribute value; and 
determining that the corresponding attribute value of the corresponding token satisfies the given merging rule for the given attribute value for assigning the sequence of tokens to the cluster.

wherein determining that the sequence of attribute values corresponding to the sequence of tokens matches a pattern by which the cluster is characterized by satisfying the at least one merging rule associated with the at least one attribute value comprises: determining that the sequence of tokens and the cluster each include a same number of tokens;  and 
determining that, for each given token of the sequence of tokens, the given token is mergeable with a given cluster token in a corresponding position in the sequence of cluster tokens by satisfying a first merging rule associated with a first attribute value of the given token and a second merging rule associated with the second attribute value of the given cluster token.
wherein assigning the sequence of tokens to the cluster comprises: 
determining that the sequence of tokens comprises a particular token at a particular position in the sequence of tokens; 
determining that the given sequence of tokens comprises an unmergeable token at the particular position in the cluster; and 
merging, in response to the determining, the sequence of tokens into a different cluster regardless of remaining tokens of the sequence of tokens.

6. (similar claim 18) The method of claim 1, wherein assigning the sequence of tokens to the cluster comprises: 
determining that the sequence of tokens comprises a particular token at a particular position in the sequence of tokens;  
determining that the cluster comprises a unmergeable token at the particular position in the cluster;  and 

merging, in response to the determining, the sequence of tokens into a different cluster regardless of remaining tokens of the sequence of tokens.
4. (similar claim 13) The method of claim 1, wherein an attribute value represents a data type of the portion of the data entry represented by the token, the data type comprising one of a key value, a date, an index, a query, an error code, an error message, and a variable value.

7.  The method of claim 1, wherein an attribute value represents a category of the sequence of characters represented by the token, the category comprising one of a key value, a date, an index, a query, an error code, an error message, and a variable value.
5. (similar claim 14) The method of claim 1, wherein the representation of the cluster further comprises a list of each cluster generated from the data stream, the list including the representation of the cluster.

8. (similar claim 19) The method of claim 1, wherein the representation further comprises a list of each cluster generated from the data stream, the list including the representation of the cluster.
wherein the list of each cluster generated from the data stream is ordered based on a count value associated with each cluster.

9.  The method of claim 8, wherein the list of each cluster generated from the data stream is ordered based on a count value associated with each cluster.
7. (similar claim 16) The method of claim 1, wherein outputting the representation of the cluster is responsive to receiving a request for the representation of the cluster from a remote device.

10.  The method of claim 1, wherein outputting the representation of the cluster is responsive to receiving a request for the representation of the cluster from a client device.
8. (similar claim 17) The method of claim 1, wherein at least one token of the representation of the cluster is represented as a code word or code symbol, the code word or code symbol being selected based on an attribute value associated with the at least one token.

11.  The method of claim 1, wherein at least one token of the representation of the cluster is represented as a code word or code symbol, the code word or code symbol being selected based on an attribute value associated with the at least one token.
9. (similar claim 18) The method of claim 1, wherein a token of the sequence of tokens represents a variable having a first value, and wherein the token is configured to be merged with a corresponding token of the given sequence of tokens of the cluster representing the variable having a second value, the first value being different from the second value.

12.  The method of claim 1, wherein a token of the plurality of tokens represents a variable having a first value, and wherein the token is configured to be merged with a corresponding token of the cluster representing the variable having a second value, the first value being different from the second value.



Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Debnath et al (Pub. No. US2018/0307576) teaches splitting input logs into tokens.
Yoon et al (Pub. No. US2018/0102938) teaches merging clusters based on similarity values.
Maciolek et al (Pub. No. US2018/0046697) teaches tokenization of log records

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163